Citation Nr: 1311687	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  10-29 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for hypothyroidism.

2.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a low back condition.

4.  Entitlement to service connection for residuals of a broken left foot.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran served on active duty from December 2004 to November 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In an April 2009 rating decision, the RO granted service connection for hypothyroidism and assigned a 10 percent rating effective November 15, 2008.  Notably, the Veteran submitted a statement in June 2009 in which he alleged that his hypothyroidism was inadequately rated.  The RO interpreted this statement as a new claim for an increased rating.  However, the Board finds that the June 2009 submission is more appropriately construed as a notice of disagreement (NOD) with the initial rating assigned for hypothyroidism.  See 38 C.F.R. § 20.201 (communication expressing dissatisfaction with RO decision and desire to contest the result constitutes a NOD; special wording not required); Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) (VA has always been, and will continue to be, liberal in determining what constitutes a notice of disagreement).  In addition, relevant VA treatment records were received within one year of the April 2009 RO decision.  See 38 C.F.R. § 3.156(b).  Therefore, the issue has been characterized as above.

In a July 2009 rating decision, the RO denied service connection for a low back disability and continued the 10 percent rating assigned for hypothyroidism.  In July 2011, the RO denied a rating in excess of 30 percent for PTSD and denied service connection for a broken left foot.

The Veteran has also submitted evidence that he is unable to work due to service-connected disabilities and/or disabilities on appeal for service connection, and has therefore raised the issue of entitlement to a TDIU.  The Board notes that although the issue of a TDIU has not been certified on appeal, the Board does have jurisdiction to decide the claim.  In this regard, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court essentially stated that a request for total disability rating, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Id. at 453-54.

Accordingly, the Board concludes that it does have jurisdiction over the issue of the Veteran's entitlement to TDIU, and that issue has been added, as listed above.  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a separate, formal claim is not required in cases where an informal claim for TDIU has been reasonably raised).

The Veteran recently submitted additional evidence in support of his claim, along with an appropriate waiver of RO consideration.  Therefore, the Board may proceed.  See 38 C.F.R. § 20.1304(c) (2012) (any pertinent evidence accepted directly at the Board must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the appellant).

The issues of entitlement to an initial rating in excess of 10 percent for hypothyroidism, entitlement to a rating in excess of 30 percent for PTSD, entitlement to service connection for residuals of a broken left foot, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.

FINDING OF FACT

Lumbar strain with degenerative disc disease at L5-S1 is etiologically related to service.


CONCLUSION OF LAW

Lumbar strain with degenerative disc disease at L5-S1 was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2012).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In this case, the Board is granting in full the benefit being decided on appeal.  Accordingly, assuming that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Service Connection

A.  Applicable Law

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).  However, service connection based on a theory of continuity of symptomatology is applicable only for those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309.  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza at 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

B.  Evidence

Service treatment records do not reflect any complaints, treatment, or diagnoses related to a back condition.  A January 2004 enlistment examination was normal.  An August 2008 post-deployment assessment revealed no back-related complaints.  The Veteran underwent a separation examination in October 2008.  No relevant abnormalities were noted, and the Veteran denied a history of any recurrent back pain or problems.

A March 2009 MRI of the lumbar spine was normal.  The Veteran underwent a general VA examination in April 2009.  He reported an onset of back pain in March 2009 following prolonged periods of standing at work.  X-rays were negative.  He was diagnosed with resolved lumbar strain incident to post-service employment.

Private treatment records also dated April 2009 reflect that the Veteran's physical therapist assessed the Veteran with a lumbar disc bulge likely related to carrying heavy weight in the military.  However, there was no imaging or other objective findings of a disc bulge.

VA treatment records indicate that a March 2010 MRI was also normal.  In April 2010, the Veteran reported carrying heavy gear in service, as well as carrying 5-gallon jugs of fuel every couple of hours to keep a generator working around the clock.  He stated that there was a gradual onset of back pain following his return from Iraq in 2008.  Treatment notes indicate that low back pain was caused by lifting on the job during active duty.

A June 2011 MRI revealed very mild degenerative disc changes at L5-S1.  An October 2011 x-ray of the spine was normal.

The Veteran testified at a Board hearing in April 2012.  He stated that his duties during service included refilling a generator with diesel fuel every 4 to 5 hours during a 12 hour shift.  This involved carrying two 5-gallon jugs of fuel in each hand, in addition to the 80 pounds of gear that he was equipped with, and resulted in some aching in his back.  He also described being aboard a helicopter which had a hard landing.  He did not seek treatment for his condition because he did not feel it was as serious as other conditions for which he did get treated.  After he returned from his deployment, he was a student for some time, and did not engage in any activities that precipitated back pain.  However, he later worked as a day laborer and got a job at fast food chain.  These jobs involved physical duties which led to back pain.

Private treatment records dated April 2012 show diagnoses of degenerative disc disease at L5-S1 and lumbosacral strain.  The treating physician noted that the initial precipitating incident was a hard helicopter landing during military service.

The Veteran submitted a May 2012 private opinion in support of his claim.  The physician reviewed the claims file, obtained a history from the Veteran, and conducted a physical examination.  Based on these findings, he diagnosed the Veteran with chronic lower back pain, consistent with previous diagnoses of lumbar strain.  He further noted that although there were no records of treatment during service, it was more likely than not that the burden of his heavy gear and daily lifting of heavy equipment could manifest as back pain only a few months after his separation.  The Veteran sought treatment about 4 months after service and had multiple return visits since that time.

An October 2012 MRI revealed mild interval worsening of disc desiccation at L5-S1 with a continued mild to moderate disc bulge. 

C.  Analysis

Based on the evidence of record, the Board finds that service connection for lumbar strain with degenerative disc disease at L5-S1 is warranted.  Diagnoses of these conditions are evident in the Veteran's treatment records.  Although the Veteran was not treated for a back condition during service, he reported carrying heavy gear on a regular basis, and lifting heavy fuel jugs as part of his military duties.  He also reported being involved in a "hard landing" while riding in a helicopter.  The Veteran is competent to make these reports as they are based on his own observations and experiences.  The Board also finds his statements to be credible, as they are generally consistent with the circumstances of his service.

In addition, there are competent medical opinions attributing the Veteran's current conditions to the circumstances he described in service.  The May 2012 private opinion attributed lumbar strain to the Veteran's duties in service.  This opinion was based on a review of the claims file, a history provided by the Veteran, and a physical examination.  The opinion is also generally supported by the April 2009 private records, April 2010 VA treatment records, and April 2012 records which attribute the Veteran's lumbar strain and degenerative disc disease to either heavy lifting in service or the hard helicopter landing experienced in service. 

Notably, the April 2009 general VA examination indicated that the Veteran had lumbar strain incident to his post-service employment.

According to the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  In this case, the Board finds that the collective probative value of the April 2009 private records, April 2010 VA records, April 2012 private records, and May 2012 private opinion outweighs that of the April 2009 VA general examination report in determining the etiology of the Veteran's back disabilities.  Therefore, service connection for lumbar strain with degenerative disc disease at L5-S1 is warranted in this case.


ORDER

Service connection for lumbar strain with degenerative disc disease at L5-S1 is granted.


REMAND

With respect to the remaining issues, the Board finds that further development is necessary in order to fully and fairly adjudicate the Veteran's claims.

Hypothyroidism

The Veteran is currently assigned a 10 percent rating for hypothyroidism under Diagnostic Code 7903.  

A rating of 10 percent is assigned for hypothyroidism with fatigability, or when continuous medication is needed for control.  A rating of 30 percent is assigned for hypothyroidism with fatigability, constipation and mental sluggishness.  A rating of 60 percent is assigned for hypothyroidism with muscular weakness, mental disturbance (dementia, slowing of thought, depression) and weight gain.  A rating of 100 percent is assigned for hypothyroidism with cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance, bradycardia (less than 60 beats per minute), and sleepiness.  38 C.F.R. § 4.119, Diagnostic Code 7903.

Diagnostic Code 7900 governs hyperthyroidism.  Under Diagnostic Code 7900, a 10 percent rating is warranted when there is tachycardia (more than 100 beats per minute), which may be intermittent, and tremor, or when continuous medication is required for control.  A 30 percent rating requires tachycardia, tremor, and increased pulse pressure or blood pressure.  A 60 percent rating requires emotional instability, tachycardia, fatigability, and increased pulse pressure or blood pressure.  A 100 percent rating requires thyroid enlargement, tachycardia, eye involvement, muscular weakness, loss of weight, and sympathetic nervous system, cardiovascular, or gastrointestinal symptoms.  38 C.F.R. § 4.119, Diagnostic Code 7900.

The Board notes that the Veteran has raised the question of whether Diagnostic Code 7903 is appropriate for his thyroid condition.  During his April 2012 hearing, the Veteran reported symptoms of sleeplessness, intolerance to heat, a rapid heartbeat (tachycardia), and tremors.  Tachycardia and tremors are symptoms contemplated by Diagnostic Code 7900.  In addition, hypothyroidism is potentially manifested by sleepiness and cold intolerance, and not the sleeplessness and heat intolerance that the Veteran reported.  The Veteran also experienced significant weight loss during service, which is consistent with hyperthyroidism, rather than weight gain consistent with hypothyroidism.  Although the Veteran's treatment records are generally consistent with diagnoses of hypothyroidism, there are some early post-service indications of possible hyperthyroidism.  Therefore, a VA examination is necessary to determine the appropriate diagnosis for the Veteran's thyroid condition.  Any recent VA treatment records should also be obtained.

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

As discussed above, service connection for a low back disability has been granted.  However, the assignment of an appropriate disability rating following the grant of service connection by the Board is the responsibility of the RO.  In addition, the rating assigned to the Veteran's hypothyroidism is also on appeal.  Therefore, adjudication of the Veteran's TDIU claim is inextricably intertwined with these issues.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Moreover, in a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  The Court stressed that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a) ; 38 C.F.R. §§ 3.103(a) , 3.326, 3.327, 4.16(a).  An examination is warranted in this regard.

Manlincon Compliance

In a July 2011 rating decision, the RO denied a rating in excess of 30 percent for PTSD and denied service connection for a broken left foot.  The Veteran filed a notice of disagreement (NOD) contesting those issues in October 2011.  However, a statement of the case (SOC) has not been promulgated in response to the Veteran's NOD.

The filing of an NOD places a claim in appellate status.  The failure to issue an SOC in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2012); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  Therefore, the issues of entitlement to a rating in excess of 30 percent for PTSD and service connection for residuals of a broken left foot must be remanded so that an SOC can be promulgated for those issues.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's treatment records from the Jacksonville and Daytona VA treatment facilities, dated since August 2011.

2.  Thereafter, the Veteran must be scheduled for a VA thyroid examination.  The entire claims file, including a copy of this remand, must be made available to and reviewed by the examiner designated to examine the Veteran.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.

Following the examination and a review of the claims file, the examiner should specifically note whether the Veteran's current thyroid condition is more appropriately diagnosed as hypothyroidism or hyperthyroidism.  For the appropriate diagnosis, the examiner should indicate whether the condition is manifested by bradycardia or tachycardia, weight gain or loss, fatigability, muscle weakness, cold intolerance, sleepiness, tremor, and/or sympathetic nervous system, cardiovascular, or gastrointestinal symptoms.

The examiner must also discuss, in detail, to what extent the mental problems the Veteran experiences are attributable to his thyroid condition and therefore are part and parcel of that disorder, and to what extent his symptoms are attributable to a separately diagnosed psychiatric disorder.  In addition, the examiner must discuss in detail to what extent the Veteran's symptoms fall under "mental sluggishness" and/or "mental disturbance," as set forth in Diagnostic Code 7903 for a diagnosis of hypothyroidism, or emotional instability under Diagnostic Code 7900 for hyperthyroidism.  (The diagnostic criteria refer to "mental disturbance" as "dementia, slowing of thought, depression.")  If psychological testing is required to make such a determination, such testing should be conducted.  

A complete rationale for any opinion expressed should be provided.  

3.  The Veteran should be scheduled for a VA examination with an appropriate VA examiner to determine whether his service-connected disabilities render him unemployable.  The claims file, including a copy of this remand, should be made available to the examiner.

Any indicated diagnostic tests and studies should be accomplished prior to the completion of the examiner's report.  The examiner should describe all pertinent symptomatology and findings.  

The examiner should state whether the Veteran's service-connected lumbar strain with degenerative disc disease at L5-S1, PTSD, thyroid disorder, and Achilles tendonitis of the feet, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

A complete rationale for any opinion expressed should be provided.  

4.  Following completion of the foregoing, review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, determine whether the examiner(s) has responded to all questions posed.  If not, the report(s) must be returned for corrective action.  38 C.F.R. § 4.2 (2012).

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims of entitlement to an initial rating in excess of 10 percent for hypothyroidism and entitlement to a TDIU should be readjudicated.  If the claims remain denied, a SSOC should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

6.  Issue a statement of the case addressing the issues of entitlement to a rating in excess of 30 percent for PTSD and service connection for residuals of a broken left foot.  The Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal.  The RO/AMC should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of these issues following the issuance of the statement of the case unless he perfects his appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


